Name: Commission Decision No 3524/86/ECSC of 19 November 1986 amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-11-20

 Avis juridique important|31986S3524Commission Decision No 3524/86/ECSC of 19 November 1986 amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 325 , 20/11/1986 P. 0035*****COMMISSION DECISION No 3524/86/ECSC of 19 November 1986 amending Decision No 3485/85/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 3485/85/ECSC (1) of 27 November 1985 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry, and in particular Article 18 thereof, Whereas: Products in Category Ic will no longer be subject to the quota system with effect from 1 January 1987; It is necessary to avoid disruption of the steel market brought about by articial inflation of the references of products remaining subject to quota as a result of transfers of references of products soon to be liberalized; This situation constitutes an unforeseen difficulty, as provided for by Article 18 of Decision No 3485/85/ECSC, HAS ADOPTED THIS DECISION: Article 1 The application of Article 15 (2) and (3), of Decision No 3485/85/ECSC is limited to products in Categories Ia, Ib, II, III, IV and VI. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 19 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1986. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5.